Title: From John Adams to Jeremy Belknap, 4 February 1795
From: Adams, John
To: Belknap, Jeremy



Dear Sir
Philadelphia Feb. 4. 1795

I have recd your kind Letter of Jan. 24. and have read, Sealed and sent as you desired your Letter to General Knox, for whose bold Expressions, upon which you have remarked I was always sorry. I presume he did not mean that our Population had been destructive to Indians like the Cruelties of Pizarro &c. but that it had prevented their Population as much. The Expressions however were not well weighed, and as they appeared at the moment of the Retreat of a worthy Man and faithful servant of the Public, I regretted them more than I should have done at any other time.
Your witty Reform in the Zodiack, in Conformity to French Innovations is entertaining and instructive enough to be committed to the Public, but in these perilous times I dare not venture upon any Experiments.
Pray in the Proclamation you sent me, are the Armies of Massachusetts placed at the Right had or the Left of those of the United States? I know my Friend so well as to believe, that if his heart was omnipotent, He would govern Boston in Town Meeting Assembled, Boston would govern Massachusetts, Massachusetts would govern New England, New England would govern the Continent, and the Continent would govern the World—This to be sure is a System of Patriotism and Republicanism! And I believe upon the whole, it would not be intentionally ill governed.
Relative to Dr Kippis’s Misrepresentation, I inclose you Letters between Mr Madison & me—I shall write to Mr Thompson, and send you his answer. I should have done it a week ago, if I had not waited for Mr Maddisons answer, which I thought might render it unnecessary.
I am, dear sir, yours

John Adams